DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 3/31/2021.

In the application Claims 28-47 are pending. Claims 28, 37 and 46 are the independent claims. Claims 1-27 were canceled.

The present application is being examined under the pre-AIA  first to invent provisions. 



Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 16/534686, filed 8/7/2019 now U.S. 10,997,266 & 15/713568, filed on 9/22/2017 now U.S. 10,417,300 & 12/457758, filed 6/19/2009 now U.S. 9,792,385.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 has been entered, and considered by the examiner.




Drawings
The Drawings filed on 3/31/2021 & replacement drawing filed 6/8/2021 have been approved.


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Independent Claims 28, 37 and 46 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 10 and 19 respectively of 16/534686, filed 8/7/2019 now U.S. 10,997,266 herein ‘266 & 1, 12 and 20 respectively of application 12/457,758 now U.S. 9,792,385 herein ‘385 & claims 1, 8 and 15 respectively of 15/713568, filed 9/22/2017 now U.S. 10,417,300 herein ‘300. Although the conflicting claims are not identical, they are not patentably distinct from each other because the applications describe a method for detecting visibility of web objects.
Claim 28 (see claim 1 of ‘266); (see claim 1 of ‘385); (see claim 1 of ‘300);
Claim 37 (see claim 10 of ‘266); (see claim 12 of ‘385); (see claim 8 of ‘300);
Claim 46 (see claim 19 of ‘266); (see claim 20 of ‘385); (see claim 15 of ‘300);
The instant application is different in that it claims broader process that excludes some details and limitations such as determination and retrieval of a cached web object including manipulation of the web object & determining pixel offset values. However at the time of the 


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

10.	Claims 28-47 are rejected under 35 U.S.C. 102(a) as being anticipated by LazyLoader (NPL—published Feb. 28, 2009, pgs. 1-4(pdf) & previously cited in the 1449 dated3/31/2021). 
Regarding Independent claims 28, 37 and 46, LazyLoader discloses A computer-implemented method, comprising: 
receiving, by a processor of a computer, a web page from a web server for storing at a storage location of the computer, the web page including one or more web objects for display on a web browser of the computer, at least a portion of the web page configured to be viewable to a user through a view port of the web browser (see pg. 1, discloses a browser displaying web pages received from a server on a computer having a viewport); 
determining, by the processor of the computer, whether a lower edge of a web object is viewable to a user through the view port of the web browser (see pg. 1, wherein LazyLoader determines the extent of visibility of a web object within the viewport which includes “a lower edge of a web object” based on a 0 default threshold to the edge); and 
based on determining that the lower edge of the web object is viewable to the user through the view port of the web browser, enabling the web object to undergo one or more manipulations (see pg. 1, discloses determining that the object is viewable in the viewport and when it becomes visible based on defined threshold the LazyLoader JQuery plugin enables manipulation of the object by loading it). 
Regarding Dependent claims 29, 38 and 47, LazyLoader discloses wherein the one or more manipulations include one of i) retrieving updated content from a server and ii) automatically executing a script for a call-back function related to the web object (see pgs. 1-2, including the explanation provided in the Independent claim). Regarding Dependent claims 30 and 39, LazyLoader discloses wherein the web object is further selected from a list comprising: digital endorsements, downloadable content, digital images, and streaming media (see pgs. 1-2, including the explanation provided in the Independent claim).  Regarding Dependent claims 31 and 40, LazyLoader discloses wherein the web object includes a function that embeds content in a format appropriate for the web browser of the computer (see pgs. 1-2, including the explanation provided in the Independent claim).Regarding Dependent claims 32 and 41, LazyLoader discloses wherein a threshold distance is specified by the user of the web browser to be a zero-pixel threshold value (see pgs. 1-2, including the explanation provided in the Independent claim).Regarding Dependent claims 33 and 42, LazyLoader discloses determining a first parameter, wherein determining the first parameter includes: determining whether the web browser supports a height property, the height property representing an inner height of the view port; determining the first parameter using the height property when the web browser supports the height property; and determining the first parameter using one or more alternative properties when the web browser does not support the height property (see pgs. 1-2, including the explanation provided in the Independent claim).Regarding Dependent claims 34 and 43, LazyLoader discloses determining a relative position between upper objects in the web page and the web object, the upper objects being objects above the web object in the web page; and generating a web object position by adding the relative positions (see pgs. 1-2, including the explanation provided in the Independent claim).Regarding Dependent claims 35 and 44, LazyLoader discloses wherein: a second parameter associated with the web page is a web page height; and the computer-implemented method further includes: determining whether an object parameter is cached, including: determining whether the web page height has changed since the object parameter was cached; and modifying an object parameter when the height of the web page is changed (see pgs. 1-2, including the explanation provided in the Independent claim).Regarding Dependent claims 36 and 45, LazyLoader discloses determining whether an upper edge of the web object falls below an expanded lower edge of the view port, the expanded lower 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/25/2022